     Case 2:17-cv-01662-JAM-KJN Document 108 Filed 07/21/21 Page 1 of 3


 1   VERONICA A.F. NEBB
     City Attorney, SBN 140001
 2
     BY: KATELYN M. KNIGHT
 3   Assistant City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
 7
     Attorneys for Defendant CITY OF VALLEJO
 8

 9
                                  UNITED STATES DISTRICT COURT
10
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12   MYRTLE STREET FLATS LLC, d/b/a                        Case No. 2:17-CV-01662-JAM-KJN
     Sunrise Properties,
13                                                         STIPULATION TO VACATE
14
                    Plaintiff,                             UPCOMING HEARING DATES AND
            vs.                                            CONTINUE DEADLINE FOR
15   CITY OF VALLEJO, a public entity,                     DISMISSAL
     VINCENT SPROETE, an individual, JACK
16   MCARTHUR, an individual, DANIEL E.
17   KEEN, an individual, LONELL BUTLER, an
     individual, ROBERT CHAMBERS, an
18   individual, MICHELLE HIGHTOWER, an
     individual, EMERGENCY
19   CONSTRUCTION SERVICES, INC., a
20   California corporation and DOES 1-25,

21                  Defendants.
22

23
            This Stipulation is made and entered into by and between Plaintiff MYRTLE STREET
24
     FLATS LLC, d/b/a Sunrise Properties. (“Plaintiff”) and Defendant City of Vallejo
25
     (“Defendant”), collectively (“the Parties”), to continue the present dismissal deadline and vacate
26
     upcoming hearing dates and trial. The Parties through their respective counsel of record, agree
27
     and stipulate, as follows:
28



     Case No. 2:17-CV-01662-JAM-KJN                                                      STIPULATION
                                                     -1-
     Case 2:17-cv-01662-JAM-KJN Document 108 Filed 07/21/21 Page 2 of 3


 1          WHEREAS, on May 19, 2021 the parties participated in a settlement conference before
 2   the Honorable Deborah Barnes and reached an agreement regarding the key terms of settlement,
 3   with the parties to finalize a written settlement agreement;
 4          WHEREAS, the Court directed dismissal to be filed within 60 days;
 5          WHEREAS, the parties have just finalized and executed the settlement agreement, but
 6   cannot yet dismiss as payment has not been made;
 7          WHEREAS, the pretrial conference remains set for August 20, 2021 and trial set for
 8   November 1, 2021;
 9          THE PARTIES AGREE AND STIPULATE through counsel of record that the
10   upcoming pretrial conference and trial dates be vacated, and the deadline to file dismissal
11   pursuant to the parties’ settlement agreement be continued 60 days.
12          IT IS SO STIPULATED.
13
     DATED: July 16, 2021                          WAGSTAFFE, VON LOEWENFELDT,
14
                                                   BUSCH & RADWICK LLP
15

16
                                                   By: /s/ Frank Busch
17
                                                       FRANK BUSCH
18                                                      Attorneys for Plaintiff
                                                        MYRTLE STREET FLATS LLC
19                                                      d/b/a Sunrise Properties
20

21

22
     DATED: July 20, 2021
                                                        /s/ Katelyn M. Knight
23                                                      KATELYN M. KNIGHT
                                                        Assistant City Attorney
24                                                      Attorney for Defendant CITY OF VALLEJO
25

26

27

28



     Case No. 2:17-CV-01662-JAM-KJN                                                STIPULATION
                                                     -2-
     Case 2:17-cv-01662-JAM-KJN Document 108 Filed 07/21/21 Page 3 of 3


 1          IT IS SO ORDERED.
 2

 3

 4   DATED: July 20, 2021                  /s/ John A. Mendez
 5                                         THE HONORABLE JOHN A. MENDEZ
                                           UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:17-CV-01662-JAM-KJN                                   STIPULATION
                                          -3-
